81 F.3d 651
Kathy STUPAK-THRALL, et al., Plaintiffs-Appellants,v.UNITED STATES of America, et al., Defendants-Appellees.
No. 94-1863.
United States Court of Appeals,Sixth Circuit.
April 11, 1996.

Prior report:  70 F.3d 881.
Before:  MERRITT, Chief Judge, and KENNEDY, MARTIN, MILBURN, NELSON, RYAN, BOGGS, NORRIS, SUHRHEINRICH, SILER, BATCHELDER, DAUGHTREY, MOORE and COLE, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.   Sixth Circuit Rule 14 provides as follows:


2
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.


3
Accordingly, it is ORDERED that the previous decision and judgment of this court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


4
The Clerk will direct the parties to file supplemental briefs and will schedule this case for oral argument as soon as possible.